DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 SHELLEY INSURANCE GROUP, LLC,
                            Appellant,

                                    v.

    MARC S. GREEN, GENERAL INSURANCE BROKERAGE, LLC,
 a Florida limited liability company, GRACIE INVESTMENT WPB, LLC,
         a Florida limited liability company, LISA M. SHELLEY,
   SHELLEY INSURANCE, LLC, and SHELLEY INVESTMENT, LLC,
                                 Appellees.

                              No. 4D19-3765

                         [September 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Peter D. Blanc, Judge; L.T. Case No. 502015CA013750.

  Lane Weinbaum of Weinbaum, P.A., Coral Springs, for appellant.

   Richard N. Asfar and Brian K. Oblow of Cotney Construction Law,
LLP, Tampa, for appellees Marc S. Green and General Insurance
Brokerage, LLC.

  David L. Gorman of David L. Gorman, P.A., North Palm Beach, for
appellees Shelley Insurance and Shelley Investment, LLC.

PER CURIAM.

  Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.